31 So. 3d 1069 (2010)
ESTATE OF Bernice MAYEAUX and Bernice Quaintance Individually and on Behalf of The Estate of Bernice Mayeaux vs. Karolina Glover, XYZ Homeowners Insurance and Goux Enterprises, Inc. d/b/a Pontchartrain Health Care Centre c/w Timothy Wayne Davis o/b/o His Minor Child, Benjamin Anthony Davis, and o/b/o *1070 The Estate of Bernice Mayeaux vs. Karolina Glover, XYZ Insurance Company and Goux Enterprises, Inc. d/b/a Pontchartrain Health Care Centre c/w Ann Riles, Individually and on Behalf of The Estate of Bernice Mayeaux
v.
Karolina GLOVER, Pontchartrain Guest House, Inc. d/b/a Pontchartrain Health Care Centre and The Louisiana Health Care Association.
No. 2010-C-0312.
Supreme Court of Louisiana.
April 16, 2010.
Denied.